Applicant has argued that Scott fails to disclose all the limitations of claim 1.  Specifically, Applicant has argued that the female portion (60) of Scott does not properly disclose certain features and that the element 31 does not properly disclose a “resiliently deformable second retention element”.
First, Examiner notes that the female portion (60) of Scott does in fact disclose each of the required limitations of the claimed “female portion”, as discussed in the prior art rejection set forth in the Office Action mailed 03/09/2021.  To further illustrate the Examiner’s interpretation set forth in the prior art rejection, an annotated portion of the female portion (60) from Fig. 10 of Scott is shown below:

    PNG
    media_image1.png
    334
    603
    media_image1.png
    Greyscale

Further, Examiner notes that, in the prior art rejection, the “resiliently deformable second retention element” is constituted by the locking pin (31) in combination with the locking pin biasing spring (34).  It is clear from the prior art rejection that the biasing spring (34) provides the “resiliently deformable” aspect of the claim limitation and satisfies the functional requirements of the resilience of the “second retention element” of the claim.